Citation Nr: 0408200	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  03-28 681A	)	DATE
	)
	)


THE ISSUE

Entitlement to an effective date, prior to June 9, 1997, for 
a grant of service connection for a psychiatric disorder 
based on clear and unmistakable error (CUE) in the Board of 
Veterans' Appeals decision dated June 17, 1985.


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
August 1975.

The Board of Veterans' Appeals (Board) notes that the 
appellant has challenged the Board's June 17, 1985 decision 
on the grounds of CUE.  38 U.S.C.A. §§ 5109A and 7111; 38 
C.F.R. §§ 20.1400, 20.1403 (2003); VAOPGCPREC 01-98.  The new 
statutory and regulatory provisions permit a claimant to 
demand review by the Board to determine whether CUE exists in 
an appellate decision previously issued by the Board, with a 
right of judicial review of such determinations.

In May 2003 the appellant through his representative 
presented initial argument directed to CUE.  Subsequent 
action through his representative met essential elements of a 
formal motion in support of revision of the June 1985 Board 
decision of the basis of CUE.  Prior to the representative's 
presentation in February 2004, the Board advised the 
appellant and his representative of the docket number 
assigned to the motion.  


FINDINGS OF FACT

1.  In a decision dated June 17, 1985, the Board affirmed a 
decision wherein the RO severed service connection for 
schizophrenia, nonspecific type.

2.  The facts as they were known at the time of the Board 
decision of June 17, 1985, were correct, and it has not been 
shown otherwise.

3.  The statutory and regulatory provisions extant at the 
time of the Board decision of June 17, 1985 were correctly 
applied, and it has not been shown otherwise. 


CONCLUSION OF LAW

The decision of June 17, 1985 wherein the Board affirmed the 
severance of service connection for schizophrenia, 
nonspecific type, did not contain CUE.  38 U.S.C.A. §§ 5109A, 
7104, 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the RO in June 1977 granted service 
connection for schizophrenia, nonspecific, acute episode.  In 
its decision the RO considered the service medical records 
that showed the veteran was hospitalized from May 1975 to 
June 1975 and that the diagnosis was acute schizophrenic 
episode.  The predisposition was schizoid personality.  When 
seen prior to admission he was described as drunk and 
disorderly and psychosis was to be ruled out.  

A physical profile record dated in June 1975 after 
hospitalization indicates that the veteran was returned to 
the medical holding company for duty with without 
limitations.  The separation medical examination in July 1975 
showed a normal psychiatric status and no history of nervous 
trouble.  The rating board had the report of a VA psychiatric 
evaluation in April 1977 that had the diagnostic impression 
of no present psychiatric disease found.  The report noted 
the veteran had not had any treatment since his military 
service.  

A medical statement in June 1978 from RLW (initials), MD, 
referred to treatment for anxiety in June 1978 and gave the 
diagnosis of anxiety.  The veteran advised VA in early 1980 
that he was a student in building trades at a vocational 
school and in 1982 that he was seeking federal employment.  A 
medical statement in 1982 from SCS, MD, at a mental health 
center noted treatment for depression and anxiety since 1981 
and showed the diagnosis as borderline personality.  Another 
statement received at that time from ECM, MD, showed the 
diagnosis of severe depression and paranoia.  

VA hospitalized the veteran late in 1982 for observation and 
evaluation on account of the various psychiatric diagnoses he 
had been given.  The summary noted the findings from 
psychological testing did not show any psychotic thought 
process and that there was no evidence of previously 
diagnosed schizophrenia at this time.  The final diagnoses 
included no psychiatric diagnose made (on Axis I) and 
borderline personality disorder (on Axis II).


The RO in December 1982 proposed to sever service connection 
based on a review of the entire record.  The rating board 
concluded that the schizophrenic episode in service was an 
acute and transitory episode and the result of a personality 
disorder.
The RO issued notice of the proposed severance in December 
1982.  

In January 1983 the veteran submitted another statement from 
Dr. ECM that reported treatment from November 1981 to January 
1982 for complaints of nervousness, depression and difficulty 
sleeping and that he had been referred to a local mental 
health clinic.  The RO in February 1983 implemented the 
severance of service connection for nonspecific 
schizophrenia, acute episode based upon CUE in the June 1977 
rating decision. 

Thereafter the veteran submitted a duplicate of the January 
1983 statement from Dr. ECM.  He identified treatment from 
physicians who had previously submitted statements on his 
behalf.  Pursuant to a VA field examination, the RO also 
received a report dated November 1982 from a mental health 
center showing the veteran was referred initially in late 
1981 and was last seen in June 1982 when he dropped out of 
treatment.  The diagnosis was adjustment disorder with mixed 
emotional features (Axis I).  The Axis II diagnosis was 
deferred.  The veteran's attorney submitted another statement 
from Dr. SCS that again noted treatment a mental health 
center from December 1981 and that the diagnosis was 
adjustment disorder with mixed emotional features.  

The veteran also provided additional authorizations for 
medical information from physicians who had previously 
responded.  The veteran's letter of April 1985 to a Member of 
Congress, which the Board received in May 1985, did not refer 
to any recent psychiatric hospitalization but did refer to 
treatment during and since military service.  The argument 
his representative made to the Board did not refer to any 
relevant records that were outstanding.  


The decision issued on June 17, 1985, wherein the Board 
affirmed the severance of service connection, was based on a 
review of the entire evidentiary and noted the implication of 
alcohol ingestion precipitating the hospitalization in 
military service, absence of another psychotic break and 
current diagnosis of personality disorder established the 
grant of service connection as erroneous.  

The RO received the veteran's application to reopen the claim 
for service connection of June 9, 1997.  The records received 
included the report of his admission to Central State 
Hospital in June 1984 that showed the diagnosis of 
schizoaffective disorder.  An undated report from state 
division of mental health noted the veteran had been seen 
since 1983 and had the diagnosis of schizoaffective disorder 
and most recent examination in late 1990.  Another report in 
1996 summarizing treatment noted the same diagnosis and that 
the veteran was treated since moving from Louisiana in 1990 
or 1991 where he had approximately 10 years of treatment 
through a state mental health center.

The Board issued a decision in October 2000 that found new 
and material evidence had been submitted to reopen the claim 
but that the claim of service connection for a chronic 
acquired psychiatric disorder was not well grounded.  After a 
United States Court of Appeals for Veterans Claims (CAVC) 
remand in April 2001, the Board issued a decision in February 
2002 granting service connection for schizoaffective 
disorder.  The RO implemented the Board decision in March 
2002 assigning an effective date for service connection of 
June 9, 1997.


Criteria

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error. Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  

For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision. Except as provided in 
paragraphs (d) and (e) of this section, where an award is 
reduced or discontinued because of administrative error or 
error in judgment, the provisions of § 3.500(b)(2) will 
apply. 38 C.F.R. § 3.105(a).

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

If not shown in service, service connection may be granted 
for certain chronic disorders, including psychosis, if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).


Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 4.125 in effect in June 1985, it was 
provided that the psychiatric nomenclature employed is based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, 1968 Edition, American Psychiatric Association.  
It limits itself to the classification of disturbances of 
mental functioning.  

To comply with the fundamental requirements for rating 
psychiatric conditions, it is imperative that rating 
personnel familiarize themselves thoroughly with this manual 
(American Psychiatric Association Manual 1968 Edition) which 
will be hereinafter referred to as the APA manual.  38 C.F.R. 
§ 4.125, added at 41 Fed. Reg. 34258, Aug. 13, 1976).

The psychiatric nomenclature employed is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Third 
Edition (DSM-III), American Psychiatric Association.  This 
nomenclature has been adopted by the Department of Medicine 
and Surgery of the Veterans Administration.  It limits itself 
to the classification of disturbances of mental functioning.  
To comply with the fundamental requirements for rating 
psychiatric conditions, it is imperative that rating 
personnel familiarize themselves thoroughly with this manual 
(American Psychiatric Association Manual 1980 Edition) which 
will be hereinafter referred to as the APA manual.  38 C.F.R. 
§ 4.125, as amended at 53 Fed. Reg. 22, Jan. 4, 1988. 

In the consideration of appeals, the Board shall be bound by 
the laws and regulations of the Veterans Administration, 
decisions and instructions of the Administrator of Veterans 
Affairs, and the precedent opinions of the General Counsel. 

In its appellate decisions, the Board is not bound by agency 
manuals, circulars and similar administrative issues not 
approved by the Administrator.  Opinions of the Chief Medical 
Director, Armed Forces Institute of Pathology, and 
independent medical experts obtained pursuant to Rules 76 and 
77 (§§ 19.176 and 19.177) are only advisory in nature.  
38 C.F.R. § 19.103 added at 48 Fed. Reg. 6969, Feb. 17, 1983, 
in effect on June 17, 1985.

A decision of the Board of Veterans Appeals is final (38 
U.S.C. 211(a), 4004(a)),with the exception of a claim 
involving an insurance contract.  Reconsideration by the 
Board may be accorded under Rules 85 through 90 (§§ 19.185 
through 19.190).  38 C.F.R. § 19.104, in effect on June 17, 
1985.

Severance of service connection. Subject to the limitations 
contained in Secs. 3.114 and 3.957, service connection will 
be severed only where evidence establishes that it is clearly 
and unmistakably erroneous (the burden of proof being upon 
the Government). (Where service connection is severed because 
of a change in or interpretation of a law or Department of 
Veterans Affairs issue, the provisions of Sec. 3.114 are for 
application.) 

A change in diagnosis may be accepted as a basis for 
severance action if the examining physician or physicians or 
other proper medical authority certifies that, in the light 
of all accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous. This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion. 

When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons. The claimant will be notified 
at his or her latest address of record of the contemplated 
action and furnished detailed reasons therefor and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained. If 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued, if in order, effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. 
§ 3.105(d) in effect on June 17, 1985.

Substantiation of diagnosis.  It must be established first 
that a true mental disorder exists.  The disorder will be 
diagnosed in accordance with the APA manual.  A diagnosis not 
in accordance with this manual is not acceptable for rating 
purposes and will be returned through channels to the 
examiner.  Normal reactions of discouragement, anxiety, 
depression, and self concern in the presence of physical 
disability, dissatisfaction, with work environment, 
difficulties in securing employment, etc., must not be 
accepted by the rating board as indicative of psychoneurosis.  
Moreover, mere failure of social or industrial adjustment or 
the presence of numerous complaints should not, in the 
absence of definite symptomatology typical of a 
psychoneurotic or psychophysiologic disorder, become the 
acceptable basis of a diagnosis in this field.  
It is the responsibility of the rating boards to accept or 
reject diagnose shown on reports of examination.  If a 
diagnosis is not supported by the findings shown on the 
examination report, it is incumbent upon the board to return 
the report for clarification.  38 C.F.R. § 4.126, in effect 
from June 1977 to June 1985.


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
redefined the obligations of VA with respect to the duty to 
assist.  

This change in the law is generally applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date. VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

VA published regulations implementing the VCAA that provided 
the duty to notify and the duty to assist provisions are 
effective as of the date of the enactment of the VCAA, 
November 9, 2000.  66 Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001), codified generally at 38 C.F.R. § 3.159.  

However, the Board must point out that the provisions of the 
VCAA are not applicable to CUE claims.  In any event, this 
information provided the veteran with additional notice and 
may be characterized as additional assistance VA provided him 
in this claim.  See for example Livesay v. Principi, 15 Vet. 
App. 165 (2001).  

The record shows that the veteran has been apprised of the 
elements of a valid CUE claim.  The Board correspondence in 
December 2003 directed him to the applicable law and 
regulations and encouraged him to obtain representation.  
Thus, overall, he has received the notice and duty assist 
that is applicable to his CUE claim. 


CUE

The veteran's argument is, in essence, that the Board 
decision in 1985 did not give consideration to or properly 
evaluate medical evidence, principally statements from Dr. 
ECM.  He asserts information from Dr. ECM and the local 
mental heath clinic was not documented in the Board decision 
and that the Board never documented any of the medical 
evidence from several doctors prior to the 1985 decision.  It 
is asserted that the record contained many correspondences 
between the veteran, a lawyer and the RO and that the RO 
blatantly disregarded hi request to document such evidence 
and that this was more than mere administrative error.  In 
sum, he asserts that VA decisions since December 1982 contain 
CUE as the evidence clearly showed the onset of the 
psychiatric disability during military service and that as a 
result of such error he was denied compensation from 1982 to 
1997. 

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence that might complete a claimant's application for 
benefits and VA's duty to assist in the development of such 
claims.  38 C.F.R. § 20.1411 (c) and (d).  

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and 
(b).  A CUE motion is not an appeal and, with certain 
exceptions is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20 which relate to the processing and 
disposition of appeals.  38 C.F.R. § 20.1402.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  A party that disagrees 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).


It is recognized that nothing in the recent changes is 
intended or should be construed to apply to claims involving 
CUE in an RO decision under 38 C.F.R. § 3.105(a) (2003) or 
new section 5109A of title 38 United States Code, that have 
not been subsumed by Board decisions.  

The basic regulatory framework for the Board review of CUE 
motions was substantially affirmed recently.  See Disabled 
American Veterans v. Gober, 234 F.3d. 682 (Fed. Cir. 2000).

In this case, the argument, most favorably interpreted, 
asserts that the Board did not consider all available 
evidence when it affirmed the severance of service 
connection.  It is not asserted that the 1982 VA psychiatry 
opinion should be totally discounted as unreliable or so 
defective to be insufficient to support severance under the 
applicable standard in light of the evidentiary record.  

In essence, the argument is that the Board failed to weigh 
correctly the evidence and had it done so the outcome would 
have been materially different.  It is argued that the Board 
failed to discuss significant evidence that demonstrated a 
psychiatric disorder that was sufficient to support service 
connection.  The argument construed liberally contains an 
allegation that regulation was misapplied through the Board's 
application of section 3.105(d).  The Board notes that DSM-II 
was in effect when the case was initially decided in 1997 and 
when the Board reviewed the severance action in 1985 on 
direct appeal.  

The Board notes that the RO rating decision in February 1983, 
which was appealed and led to the Board decision of June 
1985, was subsumed by the Board's June 1985 decision.  See, 
Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998) and 
VAOPGCPREC 14-95.  In essence the proposal to sever in 
December 1982 was a part of the process finalized in the 
February 1983 decision.


The Board believes is it important to note at the outset that 
the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403 
pertain to what constitutes CUE and unmistakable error and 
what does not since this provides the framework for analysis 
of the veteran's argument.  

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  

Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied. 

(b) Record to be reviewed.  (1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  (2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents in the possession by the 
Department of Veterans Affairs not later than 90 days before 
such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record. 

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.  (3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or evaluated.  

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993). 

Importantly, the Board points out that a review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  Moreover, CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.   

The appellant or his representative does not argue that 
evidence was available but not obtained.  Thus the "correct 
facts" were available to the Board in 1985.  The argument 
that the Board decision in 1985 did not consider medical 
evidence is rebutted in the analysis that refers generally to 
medical reports from the early 1980's.  Although the Board 
did not expressly identify the treatment providers there is 
evidence in the record to indicate the Board considered the 
records on file.  At the time of the Board's June 1985 
decision the record revealed acute schizophrenia diagnosed in 
military service with reports of private treatment after 
service showing personality disorder, adjustment disorder, 
depression and paranoia.  VA reports showed no psychiatric 
diagnosis other than personality disorder.  

The rationale for the June 17, 1985, Board decision has been 
reported previously.  Clearly, the decision was supported by 
and consistent with the evidence then of record.  The facts 
as they were known were available to the Board and it is not 
argued otherwise.  The applicable regulations did not change 
pertinently after the veteran filed his claim and Board 
review in 1985, and the diagnostic criteria utilized by VA 
did not change until 1988.  


Thus the DSM-III diagnosis of adjustment disorder given at a 
mental health clinic in 1981-1982 was not under the 
applicable VA guidelines.  The DSM-II (American Psychiatric 
Association Manual 1968 Edition) contained guidelines that 
the rating boards were to apply regarding psychiatric 
diagnoses according to the regulations then in effect.  

The Board recognizes that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 

The Board points out that the appellant's arguments of error 
of fact as cited above, whether applied either specifically 
or collectively to the correct facts as known before the 
Board in June 1985, the inescapable conclusion remains that 
the overall result is not shown to be manifestly different 
from that reached by the Board at that time.  The appellant 
and his representative argue, in essence, that what was 
"known" compelled a favorable decision in 1985.  The Board 
must observe that what was  "known" did not confirm chronic 
psychosis, given the opinion of medical professionals with 
special competence in psychiatric disorders.  

The Board could have reasonably found against the veteran 
since the evidence did not compel the conclusion that chronic 
schizophrenia was the proper diagnosis for his psychiatric 
presentation.  Moreover, the evaluation completed during the 
VA hospitalization late in 1982 contained the elements 
necessary to support a severance under section 3.105(d).  
According to the summary the opinion of the evaluators was 
that he had no characteristic features consistent with 
psychosis to consider for service-connected benefits.  
Clearly what the appellant argues to support CUE is a 
different interpretation of the evidence.  In essence, the 
evidence did not compel a decision in his favor.

The VA adjudicators were instructed to apply DSM-II criteria.  
Regarding acute schizophrenia (coded in the service records 
as "2954", see DSM-II, 295.4), the DSM-II description noted 
that the patient may recover within weeks or have progressive 
disorganization with more frequently remission followed by 
recurrence.  See DSM-II at 34.  As for the adjustment 
disorder diagnosis under DSM-III, the version of the manual 
VA adopted in the late 1980's, the DSM-II characterized them 
as transient situational disturbances (i.e., adjustment 
reaction).  Compare DSM-III at 384, and DSM-II at 48-49.  
Personality disorders were not eligible for service 
connection.  38 C.F.R. § 3.303(c).

Thus, the record shows that the Board considered the 
pertinent documentary evidence to be the VA examination 
reports and appeared to take a careful approach in evaluating 
the disability with the adjudication criteria in mind.  As 
for the hospitalization in 1984, there was simply nothing in 
the record that would have alerted the Board in 1985 to this 
evidence.  Further, representative did not make any argument 
to its existence and the veteran's correspondence in 1985 was 
nonspecific.  

In summary, once service connection has been granted, section 
3.105(d) provides that it may be severed only after VA has 
complied with specific procedures and satisfies a high burden 
of proof.  Wilson v. West, 11 Vet. App. 383, 386 (1998).  
VA's burden in severing service connection is the same as a 
claimant's burden in attempting to overturn a final decision 
on the basis of clear and unmistakable error (CUE).  Daniels 
v. Gober, 10 Vet. App. 474 (1997); see also Graves v. Brown, 
6 Vet. App. 166, 170-71 (1994) (holding that CUE is defined 
the same under 38 C.F.R. § 3.105(d) as it is under 38 C.F.R. 
§ 3.105(a)).  For purposes of severing service connection, 
section 3.105(d) does not limit the reviewable evidence to 
that which was before the RO in making its initial service 
connection award.  Daniels, 10 Vet. App. at 480.

Thus, with that standard in mind, the Board finds that the 
correct facts as stated in this case as they were known to 
the Board in June 1985, lack evidence of an error such that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  
The Board must advise the appellant that any argument based 
upon disagreement as to how the relevant facts were weighed 
or evaluated, that is, a "misinterpretation of facts," does 
not rise to the level of CUE as that term has come to be 
defined.  

Overall, the Board finds that the criteria for CUE existing 
in the prior final Board decision in June 1985 have not been 
met.  A change in diagnosis is a proper basis for severing 
service connection, and the Board does find that the facts of 
this case permitted severance of service connection.  

The examination reports after service did not show the 
initial diagnosis of schizophrenia being repeated and the 
change of diagnosis to personality disorder in 1982 was based 
on a thorough VA evaluation.  

In essence, the record supported the review.  Further under 
the applicable diagnostic standards the private evidence from 
mental health professionals supported no more than 
personality disorder or a transient disturbance.  The 
development completed at that time showed VA attempted to 
obtain complete clinical records but was not able to do so.  

In any event the diagnosis from the mental health center 
treatment and other sources apparently reflected the then 
current diagnostic formulation for his illness, as it is not 
argued otherwise.  In addition no psychiatric disease was 
found on the initial VA examination and no current treatment 
history was given at that time.  Thus the level of certainty 
needed to sever service connection granted on the basis of 
direct incurrence was evident from the record.  

Consequently, the Board concludes that the appellant has not 
presented a valid claim of CUE in the June 1985 Board 
decision and that his claim for an earlier effective date for 
service connection should be denied.  Here the veteran fails 
on the merits of his CUE claim rather than simply in the 
pleading, and the appropriate decision is to deny the claim 
rather than dismiss without prejudice to refilling.  See 
Simmons v. Principi, 17 Vet. App. 104, 111-15 (2003).  



ORDER

CUE not having been found in the Board decision dated June 
17, 1985, the claim of entitlement to an effective date, 
prior to June 9, 1997, for service connection for a 
psychiatric disorder is denied.



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



